DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“indention” of claims 2, 16, and 18
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 116A in Paragraph [0038]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an indention” in claims 2, 16, and 18 lacks proper antecedent basis in the specification.

Claim Objections
Claims 2, 10, and 16 are objected to because of the following informalities:
Claim 2, line 3, “into cable receiving channel” should read --into the one or more cable receiving channels--
Claim 10, line 2, “in circular” should read --in a circular--
Claim 16, line 1, “when an end” should read --wherein an end--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohler (US 2009/0212146, hereinafter Kohler ‘146).
Regarding claim 1, Kohler ‘146 teaches a piece of playground equipment (Fig. 1) that includes a system for tensioning one or more cables, the system comprising:
a cable retaining device having a cylindrical shaped body/rope receiving member (8) with threads disposed around an outer circumferential surface (Fig. 2 shows the cable retaining device having a cylindrical shaped body and a tensioning rod 7 that has threads around an outer surface. Para. [0041]: “the tensioning rod 7 which has an exterior thread.” The cable retaining device comprises the tensioning rod 7 and the rope receiving member 8.), the outer circumferential surface being interrupted in at least one location by one or more cable receiving channels (Annotated Fig. 2 below shows a cable receiving channel along the length of the outer circumferential surface of the tensioning rod 7.).

    PNG
    media_image1.png
    602
    475
    media_image1.png
    Greyscale


claim 4, Kohler ‘146 teaches the piece of playground equipment of claim 1, wherein said at least one location is at least two locations (Annotated Fig. 2 above shows a second cable receiving channel located at a second location on the opposite side of the tensioning rod 7.).  

Regarding claim 5, Kohler ‘146 teaches the piece of playground equipment of claim 1, wherein the cable retaining device is concealed within a portion of the piece of playground equipment when the piece of playground equipment is fully assembled (Fig. 2 shows the cable retaining device concealed within a hollow sphere of the playground equipment.).

Regarding claim 6, Kohler ‘146 teaches the piece of playground equipment of claim 1, wherein the cable retaining device is situated within a multiple piece container when the piece of playground equipment is fully assembled (Fig. 2 shows a container with multiple pieces comprising a pipe section 2 and a hollow body 9.).

Regarding claim 7, Kohler ‘146 teaches the piece of playground equipment of claim 1, wherein a cable end is secured within the cable receiving channel when the piece of playground equipment is fully assembled (Annotated Fig. 2 above shows an end of the rope 3 secured within the cable receiving channel.).

Regarding claim 8, Kohler ‘146 teaches the piece of playground equipment of claim 1, wherein an end of a cable/rope (3) is positioned between a tightening sleeve/pipe section (2) and the cable retaining device when the piece of playground equipment is fully assembled .

Regarding claim 9, Kohler ‘146 teaches the piece of playground equipment of claim 8, wherein a tensioning of the cable is configured to tighten or loosen depending upon a position of the cable retaining device within the tightening sleeve (Para. [0041]: “The rope receiving member 8 located inside the pipe section can be moved with a tensioning element 14, which is accessible from outside the hollow body 9 and rotates the tensioning rod 7, thereby exerting a pulling force on the ropes 3, i.e., a tensioning process takes place.”).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohler (US 2005/0133771, hereinafter Kohler ‘771).
Regarding claim 1, Kohler ‘771 teaches a piece of playground equipment that includes a system for tensioning one or more cables (Para. [0006]: “It is therefore the object of the present invention to propose a rope tightening device for space defining nettings used by children for playing which is practically invisible in the playing areas within said three-dimensional frameworks”), the system comprising:
a cable retaining device having a cylindrical shaped body/rope receiving part (6a) with threads disposed around an outer circumferential surface/tightening screw (10) (Fig. 9 shows the cable retaining device having a cylindrical shaped body and a tightening screw 10 that has threads around an outer surface. The cable retaining device comprises the rope receiving part 6a and the tightening screw 10.), the outer circumferential surface being interrupted in at least one location by one or more cable receiving channels/side slots (7) (Side slots 7 are shown along the length of the outer circumferential surface of the tightening screw 10.).

    PNG
    media_image2.png
    380
    415
    media_image2.png
    Greyscale


Regarding claim 2, Kohler ‘771 teaches the piece of playground equipment of claim 1, wherein the cable receiving channel includes an indention/recess (33) into a top surface of the cylindrical shaped body, the indention being configured to restrict movement of an end of a cable/rope (2) that is inserted into cable receiving channel and being pulled in a direction that is away from the top surface in the direction of a bottom surface of the cylindrical shaped body (Figs. 9-11. Para. [0042]: “The rope parts 3 with the enlargements 4 are fixed in recesses 33.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 2014/0138596) in view of White et al. (US 2018/0003202, hereinafter White)
Regarding claim 12, Ross teaches a piece of playground equipment/cable railing system (10) that includes a system for tensioning one or more cables (See Abstract. Para. [0001]: cable railing systems for use in commercial and residential settings, for example, to enclose decks, balconies, walkways, stairways and the like.” The cable railing system 10 is capable of being used on a playground.).

However, in a similar field of endeavor, White teaches a cable gripping apparatus comprising a tensioning system, the system comprising: a tightening sleeve/body (40) that, when turned, changes a tensioning of the cable by changing a position of a cable retaining device/collar sub-assembly (31) within the tightening sleeve (Fig. 5. Para. [0038]: “To adjust the length and tension of cable 28, turnbuckle body 40 is rotated either clockwise or counterclockwise such that collar sub-assembly is moved axially within turnbuckle body 40. Collar sub-assembly 31 is held completely within turnbuckle body 40.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of Ross by including the tensioning system of White. One of ordinary skill in the art would have been motivated to make this modification in order to “adjust the length and tension of [the] cable,” as suggested by White (Para. [0038]).

Regarding claim 13, the combination of Ross and White as discussed with regards to claim 12 above teaches the piece of playground equipment of claim 12, wherein the tightening sleeve, when turned, is configured to change the tensioning of multiple cables simultaneously by changing the position of the cable retaining device within the tightening sleeve (White: Para. [0038]: “To adjust the length and tension of cable 28, turnbuckle body 40 is rotated either clockwise or counterclockwise such that collar sub-assembly is moved axially .

    PNG
    media_image3.png
    190
    572
    media_image3.png
    Greyscale


Regarding claim 14, the combination of Ross and White as discussed with regards to claim 12 above teaches the piece of playground equipment of claim 13, wherein the multiple cables is at least four separate cables (White: Annotated Fig. 4 above shows at least four cables.).

Regarding claim 15, the combination of Ross and White as discussed with regards to claim 12 above teaches the piece of playground equipment of claim 12, wherein an end of the cable is situated between the tightening sleeve and the cable retaining device when the piece of playground equipment is fully assembled (White: Para. [0038]: “Collar sub-assembly 31 is held completely within turnbuckle body 40.” Annotated Fig. 5 below shows the end of cable 28 between a first radial portion of the turnbuckle body 40 and a first radial portion of the collar sub-assembly 31.).

    PNG
    media_image4.png
    343
    798
    media_image4.png
    Greyscale


Regarding claim 16, the combination of Ross and White as discussed with regards to claim 12 above teaches the piece of playground equipment of claim 12, when an end of the cable is set within an indention/features (26) in the cable retaining device when the piece of playground equipment is fully assembled (White: Figs 2-3 show the end of the cable 28 set within features 26.).

Regarding claim 17, Ross teaches a method for tensioning one or more cables incorporated into a piece of playground equipment/cable railing system (10) (See Abstract. Para. [0001]: cable railing systems for use in commercial and residential settings, for example, to enclose decks, balconies, walkways, stairways and the like.” The cable railing system 10 is capable of being used on a playground.), the method comprising: inserting an end of a cable/cable (28) into a cable retaining device/threaded insert (22); attaching the cable retaining device to a tightening sleeve/receiving insert (20).
Ross fails to teach the method further comprising increasing a level of tension on the cable by rotating the tightening sleeve and thereby changing a position of the cable retaining device within the tightening sleeve.
increasing a level of tension on the cable/cable (28) by rotating the tightening sleeve/body (40) and thereby changing a position of the cable retaining device/collar sub-assembly (31) within the tightening sleeve (Fig. 5. Para. [0038]: “To adjust the length and tension of cable 28, turnbuckle body 40 is rotated either clockwise or counterclockwise such that collar sub-assembly is moved axially within turnbuckle body 40. Collar sub-assembly 31 is held completely within turnbuckle body 40.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ross by including the tensioning system of White. One of ordinary skill in the art would have been motivated to make this modification in order to “adjust the length and tension of [the] cable,” as suggested by White (Para. [0038]).

Regarding claim 18, the combination of Ross and White discussed with regards to claim 17 above teaches the method of claim 17, wherein inserting the end of the cable further comprises setting the end within an indention/features (26) formed in the cable retaining device (White: Figs. 2-3 show the end of the cable 28 set within features 26.).

Regarding claim 19, Ross in view of White teaches the method of claim 17, wherein attaching the cable retaining device to the tightening sleeve comprises threading the cable retaining device to the tightening sleeve (Ross: Para. [0041]: “Threaded insert 22 is then joined with the inside thread of receiving insert 22.”).

claim 20, the combination of Ross and White discussed with regards to claim 17 above teaches the method of claim 17, wherein rotating the tightening sleeve comprises utilizing a tool/tightening means (30) to turn the tightening sleeve (Ross: Figs. 21-22).

Allowable Subject Matter
Claims 3 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach all of the structural and functional limitations as claimed, further in view of the cable retaining device threaded and positioned inside the tightening sleeve as required by claims 3 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784        

/Joshua Lee/Primary Examiner, Art Unit 3784